Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the application filed on 01/05/2021.  
Claims 1-20 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-20 are the inclusion of the limitation in the claims, a prescription manager computing device for facilitating a medical order/prescription of a prescription product for a patient covered by a provider, the prescription manager computing device communicatively coupled to a healthcare provider (HCP) computing device and a benefits verifier computing device over a network, the prescription manager computing device comprising: at least one memory device; and a processing device communicatively coupled to the at least one memory device, the processing device configured to: receive, over the network, prescription product information for the prescription product from the HCP computing device; receive, over the network, patient intake information for the patient including provider information for the patient from the HCP computing device; generate a benefits verification request for the patient based on the patient intake information; receive, over the network, a benefits summary related to the patient from the benefits verifier computing device, the benefits summary generated by the benefits verifier computing device based on the benefits verification request; receive, over the network, prior authorization data from the benefits verifier computing device, the prior authorization data identifying prior authorization requirements associated with the medical order/prescription; generate a data message that includes the benefits summary and the prior authorization data; transmit the data message to the HCP computing device to cause the benefits summary and the prior authorization data to be displayed on the HCP computing device to enable review of the benefits summary by the HCP, and to enable completion of a prior authorization form by the HCP; generate a patient information dashboard, wherein the patient information dashboard includes status information that indicates i) whether the HCP computing device has received the benefits summary and ii) whether the prior authorization form has been at least one of completed, submitted to the provider, and approved by the provider, the patient information dashboard listing the status information in association with the patient; cause the patient information dashboard to be displayed on the HCP computing device; monitor receipt of the benefits summary and processing of the prior authorization form; generate an update to the status information based on the monitoring; and cause the patient information dashboard displayed on the HCP computing device to reflect the update to the status information.  However, the prior art does not teach or fairly suggest a combination which results in the specific combination of elements described in the claim language, when combined with the other recited features.  This along with further limitations set forth by the claims render the application allowable over the prior art of record.

The most remarkable prior art of record is as follows:
Scantland et al.:  U.S. Patent Application Publication U.S.  2011/0257992 A1
Patterson et al.:  U.S. Patent Application Publication U.S. 2008/0010096 A1
Green et al.:  U.S. Patent U.S. 7,716,072 B1
Zhu et al.:  U.S. Patent Application Publication U.S. 2011/0171209 A1
Reicher et al.:  U.S. Patent Application Publication U.S. 2010/0138239 A1
Edelson et al.:  U.S. Patent U.S. 5,737,539
Lavin et al.:  U.S. Patent U.S. 5,772,585
Weeks:  U.S. Patent Application Publication U.S. 2007/0288268 A1
Practice Fusion, Prior Authorizations Just Got Easier, 16 November 2015, http://practicefusion.com/blog/submitting-prior-authorizations-electronically/

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686